DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to amendment filed on 15 April 2022.  Claim 1 and 13 have been amended.  Claims 1-24 are currently pending and have been examined.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-12 are a method and claims 13-24 are a system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.  However, the claims 1-20, 22 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A- Prong 1: The claims as a whole recite a certain method or organizing human activity/interactions. The claimed invention is a method that personalizing and delivering the digital channel for and to the specific user based on clustered into or more behavioral group and one or more of the multiple content items and generate model for estimating a score for each interaction and updated at defined interval based on the visit the recommended multiple content items based on determined score, which is a method of managing interactions between people.      Further, the claims encompasses collecting visitor information of each of the multiple users to the digital cannel for clustering based on the determined score.  The mere nominal recitation of a generic computer components does not take the claim out of the methods of organizing human interaction grouping.  Thus, the claim recite an abstract idea,   
Step 2A- Prong 2:  The claim recites two additional elements: collecting visitor information of each of the multiple users to the digital cannel, and that a generic computer component performs the clustering step. The collecting step is recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the clustering step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The computer components that performs the clustering step is also recited at a high level of generality, and merely automates the clustering step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor, memory).  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the processor, memory). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.
Step 2B:  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the computer components (i.e., processor and memory)  is anything other than a generic, off the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claim, and thus it is ineligible. 
Dependent claims 2-12 and 14-24, these claims recite limitation that further define the same abstract idea noted in claims 1 and 13.  These claims do not contain any further additional elements per step 2A prong 2.   Therefore, they are considered patent ineligible for the reason above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Karty (US Pub., 2008/0306895 A1) in view of  Mayerhofer et al. (US Pub., No., 2006/0190616 A1)

With respect to claim 1, Karty teaches a computer-implemented method for personalizing a digital channel (paragraph [0006], discloses provide methods and system for segmenting data indicative of demographic behavioral or attitudinal characterstics and/or affinities for attribute of proceed and/or services of a population  [personalized]), comprising: 
 
5collecting visitor information at each visit of each of the multiple users to the digital channel, wherein the visitor information comprises data about each visit, and wherein each visit comprises multiple content items that are presented via the digital channel(paragraph [0015], discloses the method may further  comprise gathering user information including one of a previously  viewing history of  a user  [visitor information] , user profile, or a user preference and finding video segments [ multiple content items] identified that most closely match with the gathered user information ); 


autonomously clustering the multiple users, wherein the clustering segments a 10user population into two or more behavioral groups, and wherein the clustering maximizes mutual information between the multiple users in an assigned behavioral group and one or more of the multiple content items (paragraph [0006], discloses methods and systems for segmenting data inductive of demographic, behavioral or attitudinal characterstics and/or affinities for attributes of products and/or services of population of the populations, paragraph [0008], discloses Bayesian models based on latent class groupings segmented by the expressed affinities, also with or without individual-level .., paragraph [0013], discloses aggregated parameters estimate from one or more or the segmented models.., and paragraph [0016], discloses a fist set of predictive models is segmented by one or more the demographic, attitudinal and/or behavioral characterstics, and a second set of model is segmented by the affinity for the attributes of the decision  object); 
based on the clustering, generating a model for an interaction between each of the multiple users and each of the multiple content items, wherein the model 15estimates a score for each interaction (paragraph [0006], discloses generate multiple models that attempt to predict each individual person’s for particular attributes and each model’s ability to accurately predict individual level behaviors can be determined, paragraph [0008], discloses calculating predicted affinities of the attributes of the decision object using each of the selected models    and paragraph [0011], discloses  an accuracy score reflecting the ability of the model to accurately predicted affinities based on expressed or observed affinities ), and wherein the model is updated at a defined interval based on the visits of the multiple users to the digital channel(paragraph [0007], discloses using modeling techniques for each grouping separately, the technique accurately estimates preference of individuals that deviate from overall average…,  and paragraph [0045], discloses a demographic model may be derived using the segmented demographic  data  the purpose of the model being to attempt to predict individual  affinity for a new or changed decision  object ..  ); and 

determining, based on the score, which of the multiple content items to recommend to a specific user of the multiple users, wherein the determining jointly maximizes an outcome and a learning speed of the model(paragraph [0006], discloses affinities for attribute of product and/or service, paragraph [0009], discloses calculating predicted affinities for each attribute, of the decision objects using each of the selected models.  A weighting factor is calculated for each of the selected model…, determining recommendation for product and/or services  paragraph [0048], discloses determining how accurately the derived models  where able to predict that person’s affinity based on a group level hierarchical model.., utilizes a likelihood estimation method to measure the accuracy of the parameter estimates with respect to the observed values). 
Karty teaches the above elements including \recommended multiple content items (paragraph [0008], discloses recommendation for product and/or services and paragraph [0031], discloses decision objects 110 may include consumer goods and/or entertainment  media  ), determining a person’s preference for product, services and media content  (paragraph [0001]). Karty failed to teach the corresponding product or services includes a digital channel to multiple users and failed to explicitly teach the corrosinding determination  of persons’ preference for products, services and media content wherein the digital channel comprises a website   is for 20personalizing and delivering the digital channel for and to the specific user.

However, Mayerhofer  teaches providing a digital channel to multiple users wherein the digital channel comprises a website   (paragraphs [0173], discloses a user interface for logging into the system  the service functions of the system  maybe access through a variety of mechanism including an HTML browser, XML Web Service, WAP or the client application on the client devices a website that is generated by the system 20 (an example of an implementation of this website can be viewed at www.VoicIndigo.com) provides a portal (HTML interface ) four user…)and personalizing , and delivering the digital channel for and to the specific user (paragraph [0174], discloses a user interface that lists podcasting channels once the user logs into the system.., the user interface may know as a personalized MyChannel page.  The user interface displays a list of channels  selected by the user with option  for viewing them by series, episode, viewing an RSS feed for the whole cannel..).   Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for building multiple predictive models of individuals affinities for attributed of objects and/or services  to recommend products and/or services and media content (Karty see paragraph [0001]) of Karty modify with the feature of generating personalized  MyChannels  page of Mayerhofer   in order to disply a list of the channels selected by the user with option of viewing them by series, episode, viewing an RSS feed for the whole channels (or even all the channels), sharing a channels, adding new programs, editing preference, or deleting a channels (see Mayerhofer  , paragraph [0174]).
With respect to claim 2, Karty in view of Mayerhofer  teaches elements of claim 1, furthermore, Karty teaches the computer-implemented method wherein the visitor 45information comprises:  the content item presented during each visit; how the content item was assembled; actions of each user during each visit; and  5profile information of each user (Fig. 3, discloses preference and characterstics, demographic, paragraph [0007], discloses preference profile and paragraphs [0011], discloses through focus group interviews, surveys, actual purchase/selection/allocation behavior made by individuals in a real).  

With respect to claim 3, Karty in view of Mayerhofer  teaches elements of claim 1, furthermore, Karty teaches the computer-implemented method wherein the visitor information (paragraph [0035], discloses previous interactions  with retailer.., such as historical purchasing behavior, click  stream  activities such as viewing particular items)  comprises:  Karty failed to teaches the corresponding previous interactions  includes a unique identifier of the content item provided to each user during each visit. 

However, Mayerhofer  teaches a unique identifier of the content item provided to each user during each visit (paragraph [0144], discloses initial channel Id is a unique and paragraph [0172], discloses the webpage permits Nike to manage its channel in the content system, such as defined one or more channels unique to Nike (Nike d Basketball, Nike Tennis, Nike Soccer, etc., )). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for   building multiple predictive models of individuals affinities for attributed of objects and/or services  to recommend products and/or services and media content (Karty see paragraph [0001]) of Karty with uniquely identifying one or more channels of Mayerhofer  in order to provides a unique  way to monetize audio content that benefit consumer, podcasters, mobile  network operators, brand  and advertisers  (see  Mayerhofer  abstract).  

With respect to claim 4, Karty in view of Mayerhofer  teaches elements of claim 1, furthermore, Karty teaches the computer-implemented method wherein the visitor information comprises:  an outcome of each visit, wherein the outcome comprises an action by one or more of the multiple users that triggers a gain to a business (paragraph [0010], discloses observed data on past, current or anticipated product/food/service usage, product/food/services consumption behavior, product ownership, daily activity.., and paragraph [0035], discloses historical purchasing behavior, clickstream activity and in-store activities such as viewing particular items, non-purchases, and traffic patterns may also be captured using conventional point-of-sale).  Karty failed to teach the corresponding activity includes the subject of the 15digital channel.  

However, Mayerhofer  teaches the subject of the 15digital channel (paragraph [0081], discloses  the system downloads digital channels to user client device …, the client application on each client devices logs the activities of the user that are then communicated to the digital content unit  …and paragraph [0143], discloses added to the log of user activity when the user clicks the hotspot ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for recommendation for product and/or services and digital content of Karty with a feature that logs user activity when the user clicks of Mayerhofer in order to aggregated the usage data (see Mayerhofer, paragraph [0081]). 

With respect to claim 5 Karty in view of Mayerhofer  teaches elements of claim 1, furthermore, Karty teaches the computer-implemented method wherein the visitor information comprises: an outcome of each visit, wherein the outcome comprises an indirect action by 20one or more of the multiple users(paragraph [0010], discloses observed data on past, current or anticipated product/food/service usage, product/food/services consumption behavior, product ownership, daily activity.., and paragraph [0035], discloses historical purchasing behavior, clickstream activity and in-store activities such as viewing particular items, non-purchases, and traffic patterns may also be captured using conventional point-of-sale)..  

With respect to claim 6 Karty in view of Mayerhofer  teaches elements of claim 1, furthermore, Karty teaches the computer-implemented method further comprising: performing regression analysis that predicts an outcome as a function of the 46segment and contextual data(paragraph [0042], disclose predict an individual’s affinity for particular attribute or combination of attributes using numerus model).  
With respect to claim 7 Karty in view of Mayerhofer  teaches elements of claim 1, furthermore, Karty teaches the computer-implemented method further comprising: using Bayesian interference and an explore-exploit mechanism to determine 5how to personalize the digital channel for the specific user (paragraph [0008], discloses a firs set of predictive models is based on demographic characterstics (such as hierarchical Bayesian models based on demographic segmentation, with or without individual-level .., and a second set is based on expressed affinities for the attributes (such as hierarchical Bayesian models..)) .  
With respect to claim 8 Karty in view of Mayerhofer  teaches elements of claim 1, furthermore, Karty teaches the computer-implemented method wherein the clustering comprises: generating a user-item matrix (A) that sets, for each user (V) of the multiple 10users and each content item (C) of the multiple content items, a value monotonic to an aggregated outcome of all visits for each user (V) (Fig. 2 and paragraph [00410], discloses N people are indexed from 1 to N, and generally referred to as iₙ, a data vector may be defined that contains that individual’s data as stored in data store .., data vector may be comprised of some combination of attitudinal, behavioral, demographic and/or preference data ..)  ; 
decomposing the user-item matrix (A) into a matrix P and a matrix Q, wherein matrix P holds a decomposition of each user V into a set of K principal behaviors described by the matrix Q(Fig. 4 , paragraph [0047], discloses the derived models may then be used to predict a particular person’s affinity for a particular decision .., demographic  model Mα 330 may be applied to data vector …, and paragraph [0048], discloses each of the predicted affinities .., for individual i are then compared .. to that individual’s  actual known affinity ..) ; 
15determining a measure wok of how representative a principal behavior k is for each user v; determining a measure Pkc of success of each content item c in each principal behavior k; estimating an outcome for each content item C in each principal behavior K 20based on Wvk and Pkc; and estimating the score based on the outcome (paragraph [0041], discloses the derived models may then be used to predict a particular person’s affinity for a particular decision .., demographic  model Mα 330 may be applied to data vector.., paragraphs [0048] discloses each of the predicted affinities .., for individual i are then compared .. to that individual’s  actual known affinity).  
With respect to claim 9 Karty in view of Mayerhofer  teaches elements of claim 1, furthermore, Karty teaches the computer-implemented method wherein the clustering 47comprises: maximizing the mutual information based on a determination of a set of weighted parameters, wherein: the weights are determined using a Gradient descent method that 5determines local minimum by taking steps proportional to a negative of a gradient; and the maximizing stops when a value of the mutual information does not accrue more than a pre-determined convergence threshold(paragraph [0046], discloses the models may be developed independently for each segments .., combined using weight mechanism and paragraph [0048], discloses resulting from each model may then be weighted .., based on the results of the prior comparison such that those mode that accurately predicted a person’s affinity for an object  receive higher weighting …).  

With respect to claim 10 Karty in view of Mayerhofer  teaches elements of claim 9, furthermore, Karty teaches the computer-implemented method 10  further comprising: constraining the multiple users such that each of the multiple users can only belong to one of the two or more behavioral groups, wherein the score for each interaction is based on information in an associated behavioral group (paragraph [0044], discloses behavioral segmentation .., selecting data vector for individuals that play golf and paragraph [0046], discloses one behavioral segments and/or more than one attitudinal segments .., using a weighting mechanism). 
 
With respect to claim 11 Karty in view of Mayerhofer  teaches elements of claim 10, furthermore, Karty teaches the computer-implemented method wherein: the autonomously clustering is performed using a single thread serially for each user-contact item pair(paragraph [0045],  discloses search set of segmented data vectors may then be used as input for the modeling engine 120…, other models may also be derived including, for example a hierarchical Bayes model 340 based on behaviors that uses data segmented based on behavers such as recent vacation , frequency, attending the theater, etc.)  .  

With respect to claim 12 Karty in view of Mayerhofer  teaches elements of claim 10, furthermore, Karty teaches the computer-implemented method 10  wherein: 20the autonomously clustering is performed using multiple threads, wherein the mutual information is maximized by moving all of the multiple users between behavioral groups in parallel to determine which behavioral group maximizes the mutual information(paragraph [0006], discloses methods and systems for segmenting data inductive of demographic, behavioral or attitudinal characterstics and/or affinities for attributes of products and/or services of population of the populations, paragraph [0008], discloses Bayesian models based on latent class groupings segmented by the expressed affinities, also with or without individual-level .., paragraph [0013], discloses aggregated parameters estimate from one or more or the segmented models.., and paragraph [0016], discloses a fist set of predictive models is segmented by one or more the demographic, attitudinal and/or behavioral characterstics, and a second set of model is segmented by the affinity for the attributes of the decision  object).

With respect to claim 13, Karty teaches a computer-implemented system for personalizing a digital channel (paragraph [0006], discloses provide methods and system for segmenting data indicative of demographic behavioral or attitudinal characterstics and/or affinities for attribute of proceed and/or services of a population  [personalized]), comprising: 
(a) a computer having memory(paragraph [0038], discloses one or more server class computers that have sufficient memory, data storage);
(b)   a processor executing on the computer(paragraph [0039], discloses computer that allocate processing responsibilities amount ..); 
(c )  the memory storing a set of instructions, wherein the set of instructions, when executed by the processor cause the processor (paragraph [0039], discloses computer may be a implemented as software running on a personal computer …) to perform operation comprising: 
 
5collecting visitor information at each visit of each of the multiple users to the digital channel, wherein the visitor information comprises data about each visit, and wherein each visit comprises multiple content items that are presented via the digital channel(paragraph [0015], discloses the method may further  comprise gathering user information including one of a previously  viewing history of  a user  [visitor information] , user profile, or a user preference and finding video segments [ multiple content items] identified that most closely match with the gathered user information ) ; 


autonomously clustering the multiple users, wherein the clustering segments a 10user population into two or more behavioral groups, and wherein the clustering maximizes mutual information between the multiple users in an assigned behavioral group and one or more of the multiple content items (paragraph [0006], discloses methods and systems for segmenting data inductive of demographic, behavioral or attitudinal characterstics and/or affinities for attributes of products and/or services of population of the populations, paragraph [0008], discloses Bayesian models based on latent class groupings segmented by the expressed affinities, also with or without individual-level .., paragraph [0013], discloses aggregated parameters estimate from one or more or the segmented models.., and paragraph [0016], discloses a fist set of predictive models is segmented by one or more the demographic, attitudinal and/or behavioral characterstics, and a second set of model is segmented by the affinity for the attributes of the decision  object); 
based on the clustering, generating a model for an interaction between each of the multiple users and each of the multiple content items, wherein the model 15estimates a score for each interaction (paragraph [0006], discloses generate multiple models that attempt to predict each individual person’s for particular attributes and each model’s ability to accurately predict individual level behaviors can be determined, paragraph [0008], discloses calculating predicted affinities of the attributes of the decision object using each of the selected models    and paragraph [0011], discloses  an accuracy score reflecting the ability of the model to accurately predicted affinities based on expressed or observed affinities ), and wherein the model is updated at a defined interval based on the visits of the multiple users to the digital channel(paragraph [0007], discloses using modeling techniques for each grouping separately, the technique accurately estimates preference of individuals that deviate from overall average…,  and paragraph [0045], discloses a demographic model may be derived using the segmented demographic  data  the purpose of the model being to attempt to predict individual  affinity for a new or changed decision  object ..  ); and 

determining, based on the score, which of the multiple content items to recommend to a specific user of the multiple users, wherein the determining jointly maximizes an outcome and a learning speed of the model(paragraph [0006], discloses affinities for attribute of product and/or service, paragraph [0009], discloses calculating predicted affinities for each attribute, of the decision objects using each of the selected models.  A weighting factor is calculated for each of the selected model…, determining recommendation for product and/or services  paragraph [0048], discloses determining how accurately the derived models  where able to predict that person’s affinity based on a group level hierarchical model.., utilizes a likelihood estimation method to measure the accuracy of the parameter estimates with respect to the observed values). 
Karty teaches the above elements including \recommended multiple content items (paragraph [0008], discloses recommendation for product and/or services and paragraph [0031], discloses decision objects 110 may include consumer goods and/or entertainment  media  ), determining a person’s preference for product, services and media content  (paragraph [0001]). Karty failed to teach the corresponding product or services includes a digital channel to multiple users and failed to explicitly teach the corrosinding determination  of persons’ preference for products, services and media content wherein the digital channel comprises a website   is for 20personalizing and delivering the digital channel for and to the specific user.

However, Mayerhofer  teaches providing a digital channel to multiple users wherein the digital channel comprises a website   (paragraphs [0173], discloses a user interface for logging into the system  the service functions of the system  maybe access through a variety of mechanism including an HTML browser, XML Web Service, WAP or the client application on the client devices a website that is generated by the system 20 (an example of an implementation of this website can be viewed at www.VoicIndigo.com) provides a portal (HTML interface ) four user…)and personalizing , and delivering the digital channel for and to the specific user (paragraph [0174], discloses a user interface that lists podcasting channels once the user logs into the system.., the user interface may know as a personalized MyChannel page.  The user interface displays a list of channels  selected by the user with option  for viewing them by series, episode, viewing an RSS feed for the whole cannel..).   Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for building multiple predictive models of individuals affinities for attributed of objects and/or services  to recommend products and/or services and media content (Karty see paragraph [0001]) of Karty modify with the feature of generating personalized  MyChannels  page of Mayerhofer   in order to disply a list of the channels selected by the user with option of viewing them by series, episode, viewing an RSS feed for the whole channels (or even all the channels), sharing a channels, adding new programs, editing preference, or deleting a channels (see Mayerhofer  , paragraph [0174]).

With respect to claim 14, Karty in view of Mayerhofer   teaches elements of claim 13, furthermore, Karty teaches the computer-implemented system wherein the visitor 45information comprises:  the content item presented during each visit; how the content item was assembled; actions of each user during each visit; and  5profile information of each user (Fig. 3, discloses preference and characterstics, demographic, paragraph [0007], discloses preference profile and paragraphs [0011], discloses through focus group interviews, surveys, actual purchase/selection/allocation behavior made by individuals in a real).  

	With respect to claim 15, Karty in view of Mayerhofer   teaches elements of claim 13, furthermore, Karty teaches the computer-implemented system wherein the visitor information (paragraph [0035], discloses previous interactions  with retailer.., such as historical purchasing behavior, click  stream  activities such as viewing particular items)  comprises:  Karty failed to teaches the corresponding previous interactions  includes a unique identifier of the content item provided to each user during each visit. 

However, Mayerhofer teaches a unique identifier of the content item provided to each user during each visit (paragraph [0144], discloses initial channel Id is a unique and paragraph [0172], discloses the webpage permits Nike to manage its channel in the content system, such as defined one or more channels unique to Nike (Nike d Basketball, Nike Tennis, Nike Soccer, etc., )). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for   building multiple predictive models of individuals affinities for attributed of objects and/or services  to recommend products and/or services and media content (Karty see paragraph [0001]) of Karty with uniquely identifying one or more channels of Mayerhofer  in order to provides a unique  way to monetize audio content that benefit consumer, podcasters, mobile  network operators, brand  and advertisers  (see  Mayerhofer  abstract).  


With respect to claim 16, Karty in view of Mayerhofer   teaches elements of claim 13, furthermore, Karty teaches the computer-implemented system wherein the visitor information comprises:  an outcome of each visit, wherein the outcome comprises an action by one or more of the multiple users that triggers a gain to a business (paragraph [0010], discloses observed data on past, current or anticipated product/food/service usage, product/food/services consumption behavior, product ownership, daily activity.., and paragraph [0035], discloses historical purchasing behavior, clickstream activity and in-store activities such as viewing particular items, non-purchases, and traffic patterns may also be captured using conventional point-of-sale).  Karty failed to teach the corresponding activity includes the subject of the 15digital channel.  

However, Mayerhofer   teaches the subject of the 15digital channel (paragraph [0081], discloses  the system downloads digital channels to user client device …, the client application on each client devices logs the activities of the user that are then communicated to the digital content unit  …and paragraph [0143], discloses added to the log of user activity when the user clicks the hotspot ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for recommendation for product and/or services and digital content of Karty with a feature that logs user activity when the user clicks of Mayerhofer in order to aggregated the usage data (see Mayerhofer, paragraph [0081]). 

With respect to claim 17 Karty in view of Mayerhofer   teaches elements of claim 13, furthermore, Karty teaches the computer-implemented system wherein the visitor information comprises: an outcome of each visit, wherein the outcome comprises an indirect action by 20one or more of the multiple users(paragraph [0010], discloses observed data on past, current or anticipated product/food/service usage, product/food/services consumption behavior, product ownership, daily activity.., and paragraph [0035], discloses historical purchasing behavior, clickstream activity and in-store activities such as viewing particular items, non-purchases, and traffic patterns may also be captured using conventional point-of-sale)..  

With respect to claim 18 Karty in view of Mayerhofer   teaches elements of claim 13, furthermore, Karty teaches the computer-implemented system further comprising: performing regression analysis that predicts an outcome as a function of the 46segment and contextual data(paragraph [0042], disclose predict an individual’s affinity for particular attribute or combination of attributes using numerus model).  
With respect to claim 19  Karty in view of Mayerhofer   teaches elements of claim 13, furthermore, Karty teaches the computer-implemented system further comprising: using Bayesian interference and an explore-exploit mechanism to determine 5how to personalize the digital channel for the specific user (paragraph [0008], discloses a firs set of predictive models is based on demographic characterstics (such as hierarchical Bayesian models based on demographic segmentation, with or without individual-level .., and a second set is based on expressed affinities for the attributes (such as hierarchical Bayesian models..)) .  
With respect to claim 20 Karty in view of Mayerhofer   teaches elements of claim 13, furthermore, Karty teaches the computer-implemented system wherein the clustering comprises: generating a user-item matrix (A) that sets, for each user (V) of the multiple 10users and each content item (C) of the multiple content items, a value monotonic to an aggregated outcome of all visits for each user (V) (Fig. 2 and paragraph [00410], discloses N people are indexed from 1 to N, and generally referred to as iₙ, a data vector may be defined that contains that individual’s data as stored in data store .., data vector may be comprised of some combination of attitudinal, behavioral, demographic and/or preference data ..)  ; 
decomposing the user-item matrix (A) into a matrix P and a matrix Q, wherein matrix P holds a decomposition of each user V into a set of K principal behaviors described by the matrix Q(Fig. 4 , paragraph [0047], discloses the derived models may then be used to predict a particular person’s affinity for a particular decision .., demographic  model Mα 330 may be applied to data vector …, and paragraph [0048], discloses each of the predicted affinities .., for individual i are then compared .. to that individual’s  actual known affinity ..) ; 
15determining a measure wok of how representative a principal behavior k is for each user v; determining a measure Pkc of success of each content item c in each principal behavior k; estimating an outcome for each content item C in each principal behavior K 20based on Wvk and Pkc; and estimating the score based on the outcome (paragraph [0041], discloses the derived models may then be used to predict a particular person’s affinity for a particular decision .., demographic  model Mα 330 may be applied to data vector.., paragraphs [0048] discloses each of the predicted affinities .., for individual i are then compared .. to that individual’s  actual known affinity).  
With respect to claim 21 Karty in view of Mayerhofer   teaches elements of claim 13, furthermore, Karty teaches the computer-implemented system wherein the clustering 47comprises: maximizing the mutual information based on a determination of a set of weighted parameters, wherein: the weights are determined using a Gradient descent method that 5determines local minimum by taking steps proportional to a negative of a gradient; and the maximizing stops when a value of the mutual information does not accrue more than a pre-determined convergence threshold(paragraph [0046], discloses the models may be developed independently for each segments .., combined using weight mechanism and paragraph [0048], discloses resulting from each model may then be weighted .., based on the results of the prior comparison such that those mode that accurately predicted a person’s affinity for an object  receive higher weighting …).  

With respect to claim 22 Karty in view of Mayerhofer   teaches elements of claim 21, furthermore, Karty teaches the computer-implemented system further comprising: constraining the multiple users such that each of the multiple users can only belong to one of the two or more behavioral groups, wherein the score for each interaction is based on information in an associated behavioral group (paragraph [0044], discloses behavioral segmentation .., selecting data vector for individuals that play golf and paragraph [0046], discloses one behavioral segments and/or more than one attitudinal segments .., using a weighting mechanism). 
 
With respect to claim 23  Karty in view of Mayerhofer   teaches elements of claim 22, furthermore, Karty teaches the computer-implemented system wherein: the autonomously clustering is performed using a single thread serially for each user-contact item pair(paragraph [0045],  discloses search set of segmented data vectors may then be used as input for the modeling engine 120…, other models may also be derived including, for example a hierarchical Bayes model 340 based on behaviors that uses data segmented based on behavers such as recent vacation , frequency, attending the theater, etc.)  .  

With respect to claim 24 Karty in view of Mayerhofer   teaches elements of claim 22, furthermore, Karty teaches the computer-implemented system wherein: 20the autonomously clustering is performed using multiple threads, wherein the mutual information is maximized by moving all of the multiple users between behavioral groups in parallel to determine which behavioral group maximizes the mutual information(paragraph [0006], discloses methods and systems for segmenting data inductive of demographic, behavioral or attitudinal characterstics and/or affinities for attributes of products and/or services of population of the populations, paragraph [0008], discloses Bayesian models based on latent class groupings segmented by the expressed affinities, also with or without individual-level .., paragraph [0013], discloses aggregated parameters estimate from one or more or the segmented models.., and paragraph [0016], discloses a fist set of predictive models is segmented by one or more the demographic, attitudinal and/or behavioral characterstics, and a second set of model is segmented by the affinity for the attributes of the decision  object).

The following prior arts applied in this Office Action: 

Karty (US Pub., 2008/0306895 A1) discloses the invention provides techniques for building multiple predictive models of individuals' affinities for attributes of objects and/or services
Mayerhofer et al. (US Pub., No., 2006/0190616 A1) discloses a digital audio content aggregation, delivery and sharing  system and method are provided. The system and method delivers high-quality personalized digital audio directly to mobile handsets. In a preferred embodiment of the invention, the digital audio content may be podcasts. The system also provides a unique way to monetize audio content that benefits consumers, podcasters, mobile network operators, brands and advertisers.  

Hirsch et al (US Pub., 2017/0171580 A1) discloses a method and apparatus can include a system processor and a system controller. The system controller can retrieve data from at least one database, the data including information associated with at least one of subscribers, multimedia content, and subscriber interaction with customer premises equipment, and transmit, to a customer premises equipment of a subscriber, a recommendation of multimedia content


 
Response to Arguments
Applicant's arguments of 35 U.S.C 101 rejections  filed 152022 with respect to claims 1-24  have been fully considered but they are not persuasive.  As disclosed above, the claims recites as a whole a certain method of human interaction.    The claimed invention is a method that provides a recommendation to the user based  scored interaction between each o multiple users,  which is a method of managing interactions between people. The mere
nominal recitation of a generic content server and generic network-based storage devices does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.  
The claims recite the combination of  additional elements of collecting visitor information… The collecting step is recited at a high level of generality (i.e., as a general means of gathering information/ data for use in the clustering and deteriming  steps), and amounts to mere data gathering, which  is a form of insignificant extra-solution activity. The website that performs the provide/outputting  step is also recited at a high level of generality, and merely automates the comparison step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component . 

Further, the claim as a whole merely describes how to generally “apply” the concept of storing and updating patient information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing
medical records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
 
Applicant’s arguments of 35 U.S.C 103(a) rejection filed on 15 April   with respect to claim(s) 1-24  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants’ arguments of Karty fails to teach, describe, or suggest the ability to determine an item to recommend that jointly maximizes an outcome and a learing speed modeled of the model is not persuasive.  Karty in paragraph [0006] discloses affinities for attribute of product and/or service, and  paragraph [0009], discloses calculating predicted affinities for each attribute, of the decision objects using each of the selected models.  A weighting factor is calculated for each of the selected model [within the scope of scoring multiples content item] and  determining recommendation for product and/or services {determining to the specific users] and paragraph [0048], discloses determining how accurately the derived models  where able to predict that person’s affinity based on a group level hierarchical model.., utilizes a likelihood estimation method to measure the accuracy of the parameter estimates with respect to the observed values.  Thus, Karty address the claimed limitation.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682